
	
		II
		111th CONGRESS
		1st Session
		S. 633
		IN THE SENATE OF THE UNITED STATES
		
			March 18, 2009
			Mr. Tester (for himself,
			 Mr. Baucus, Mr.
			 Johnson, Mr. Bingaman, and
			 Mr. Dorgan) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Indian
			 Affairs
		
		A BILL
		To establish a program for tribal colleges and
		  universities within the Department of Health and Human Services and to amend
		  the Native American Programs Act of 1974 to authorize the provision of grants
		  and cooperative agreements to tribal colleges and universities, and for other
		  purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Tribal Health Promotion and
			 Tribal Colleges and Universities Advancement Act of
			 2009.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of
				contents.
					TITLE I—Through Higher Education: Promoting
				the Advancement of Tribal Health
					Sec. 101. Short title.
					Sec. 102. Findings and
				purpose.
					Sec. 103. Definitions.
					Sec. 104. Administration by coordinating
				officer.
					Sec. 105. Community-based health and
				wellness fairs.
					Sec. 106. Health promotion and disease
				prevention targeted programs.
					Sec. 107. Development and expansion of
				public health professional degree programs.
					Sec. 108. Tribal College and University
				Rural Health Equity Endowment Fund.
					Sec. 109. Offices of sponsored
				programs.
					Sec. 110. Health promotion and disease
				prevention research programs.
					TITLE II—Advancing Tribes Through Tribal
				Colleges and Universities
					Sec. 201. Short title.
					Sec. 202. Findings.
					Sec. 203. Native Prosperity Programs at
				TCUs.
					Sec. 204. Definitions.
				
			IThrough
			 Higher Education: Promoting the Advancement of Tribal Health
			101.Short
			 titleThis title may be cited
			 as the Through Higher Education: Promoting the Advancement
			 of Tribal Health Act or THE PATH
			 Act.
			102.Findings
			 and purpose
				(a)FindingsCongress
			 finds that—
					(1)because there
			 is a significant lack of accessible health-related education and training
			 opportunities for Indians, few Indians are represented in the health-related
			 workforce of the United States;
					(2)tribal
			 colleges and universities remain the most poorly funded institutions of higher
			 education in the United States, yet, as engaged institutions, tribal colleges
			 and universities serve as catalysts for positive change in Indian
			 communities;
					(3)tribal
			 colleges and universities with nursing programs train hundreds of students to
			 hold critically needed professional and management positions in the Indian
			 Health Service, tribal health organizations, and private and community agencies
			 serving rural Indian populations;
					(4)to the extent
			 that tribal colleges and universities are able, the colleges and universities
			 have begun to address the many societal challenges faced by Indian
			 communities;
					(5)tribal
			 colleges and universities offer critically needed education and outreach
			 programs, including—
						(A)community
			 health fairs;
						(B)HIV–AIDS
			 education programs;
						(C)diabetes
			 education programs;
						(D)nutritional
			 and obesity programs, including community garden programs;
						(E)substance
			 abuse prevention programs;
						(F)youth-at-risk
			 programs;
						(G)parenting
			 classes; and
						(H)child and
			 elder care services; and
						(6)due to a
			 chronic lack of operational and targeted program funding, together with the
			 unwillingness of certain Federal agencies to recognize tribal colleges and
			 universities as valuable partners in addressing rural community issues,
			 including health care professional shortages, tribal colleges and universities
			 have limited resources available to help adequately address the perennial
			 health challenges of rural Indian communities.
					(b)PurposeThe
			 purpose of this title is to assist tribal colleges and universities to
			 strengthen Indian communities through the provision of health promotion and
			 disease prevention education, outreach, and workforce development programs,
			 including program implementation, research, and capacity-building.
				103.DefinitionsIn this title:
				(1)Deputy
			 Assistant SecretaryThe term Deputy Assistant
			 Secretary means the Deputy Assistant Secretary for Minority Health,
			 within the Office of Public Health and Science.
				(2)DirectorThe
			 term Director means the Director of the National Institutes of
			 Health.
				(3)IndianThe
			 term Indian has the meaning given the term in section 4 of the
			 Indian Health Care Improvement Act (25 U.S.C. 1603).
				(4)SecretaryThe
			 term Secretary means the Secretary of Health and Human
			 Services.
				(5)Tribal college
			 or universityThe term tribal college or university
			 has the meaning given the term Tribal College or University in
			 section 316(b) of the Higher Education Act of
			 1965 (20 U.S.C. 1059c(b)).
				104.Administration
			 by coordinating officer
				(a)DesignationThe
			 Deputy Assistant Secretary shall serve as the coordinating officer with respect
			 to programs of tribal colleges and universities relating to—
					(1)health care
			 workforce development; and
					(2)health promotion
			 and disease prevention.
					(b)StaffThe
			 Secretary shall appoint such additional staff as the Secretary determines to be
			 necessary—
					(1)to assist the
			 Deputy Assistant Secretary in carrying out the duties under this section;
			 and
					(2)to provide
			 appropriate technical assistance to tribal colleges and universities eligible
			 to receive grants or enter into cooperative agreements under this title.
					(c)Memorandum
			 of agreementNot later than 180 days after the date of enactment
			 of this Act, the Secretary shall develop and implement a formal memorandum of
			 agreement with the American Indian Higher Education Consortium to establish
			 programs—
					(1)to help
			 ensure that Native American communities, through tribal colleges and
			 universities, participate equitably in programs, services, and resources of the
			 Department of Health and Human Services; and
					(2)to provide
			 necessary technical assistance to the tribal colleges and universities,
			 including in establishing collaborations among tribal colleges and universities
			 and institutions of higher education or other organizations that carry out
			 activities for culturally integrated education and training and research
			 programs, delivered onsite or though distance learning.
					105.Community-based
			 health and wellness fairs
				(a)EstablishmentThe
			 Secretary, acting through the Deputy Assistant Secretary, shall establish a
			 program under which the Secretary shall provide grants to, or offer to enter
			 into cooperative agreements with, tribal colleges and universities to carry out
			 annual, community-based, and culturally relevant health and wellness fairs at
			 the tribal colleges and universities.
				(b)Funding
					(1)Authorization
			 of appropriationsThere is authorized to be appropriated to the
			 Secretary to carry out this section for each of fiscal years 2009 through 2017
			 an amount equal to the sum of—
						(A)the product
			 obtained by multiplying—
							(i)the number of
			 tribal colleges and universities in operation on October 1 of the fiscal year;
			 and
							(ii)$15,000;
			 and
							(B)such amount
			 as the Secretary determines to be necessary for the costs of administering the
			 program under this section.
						(2)Total
			 amountSubject to paragraph (3), the Secretary shall use all
			 amounts made available under paragraph (1)(A) to provide grants or enter into
			 cooperative agreements pursuant to this section.
					(3)Nonapplicability
			 of limitationThe limitation under section 1703(c) of the Public
			 Health Service Act (42 U.S.C. 300u–2(c)) shall not apply to this
			 section.
					106.Health
			 promotion and disease prevention targeted programs
				(a)EstablishmentThe
			 Secretary, acting through the Deputy Assistant Secretary, shall establish a
			 program under which the Secretary shall provide grants to, or offer to enter
			 into cooperative agreements with, tribal colleges and universities to assist
			 the tribal colleges and universities to build and expand the capacity to work
			 collaboratively with relevant Indian tribes—
					(1)to conduct
			 coordinated community-based health promotion and disease prevention activities;
			 and
					(2)to jointly
			 plan and implement programs to help reduce health disparities in tribal
			 communities, to the maximum extent practicable.
					(b)RequirementsIn
			 providing grants and entering into cooperative agreements under this section,
			 the Secretary, to the maximum extent practicable, shall—
					(1)approve
			 applications on a competitive basis; and
					(2)ensure
			 maximum and equitable distribution among eligible tribal colleges and
			 universities.
					(c)Application
					(1)In
			 generalTo be eligible to receive a grant or enter into a
			 cooperative agreement under this section, a tribal college or university shall
			 submit to the Secretary an application at such time and in such manner as the
			 Secretary may reasonably require.
					(2)InclusionsAn
			 application under paragraph (1) shall include—
						(A)a signed
			 agreement between the tribal college or university and each relevant Indian
			 tribe that—
							(i)requires the
			 entities to establish a partnership to implement the proposed community-based
			 program; and
							(ii)specifies the
			 roles of each entity;
							(B)a jointly
			 prepared 5-year plan for addressing the health promotion and disease prevention
			 needs of Indians or Alaska Natives, as appropriate, in the area served by the
			 tribal college or university;
						(C)a demonstration
			 of need for the proposed program;
						(D)an assurance that
			 measures will be implemented and monitored to minimize duplication of services;
			 and
						(E)an assurance
			 that, under the proposed program, the tribal college or university shall not be
			 a direct provider of any health care treatment or service.
						(3)Streamlined
			 procedureThe Secretary shall ensure, to the maximum extent
			 practicable, a simplified and streamlined procedure for the submission and
			 approval of applications under paragraph (1), taking into consideration the
			 limited number of institutions that are eligible to receive assistance under
			 this section.
					(d)ActivitiesA
			 tribal college or university that receives a grant or enters into a cooperative
			 agreement under this section may use the grant or cooperative agreement to
			 develop and carry out activities to address targeted areas of health promotion
			 and disease prevention in tribal communities, including activities described in
			 a partnership agreement under subsection (c)(2)(A) relating to—
					(1)diabetes
			 education and prevention;
					(2)injury
			 prevention;
					(3)substance
			 abuse, including methamphetamine abuse;
					(4)HIV–AIDS
			 prevention;
					(5)emerging
			 health promotion and disease prevention program and response development;
			 and
					(6)obesity and
			 nutrition education.
					(e)Authorization
			 of appropriationsThere is authorized to be appropriated to carry
			 out this section $10,000,000 for each of fiscal years 2009 through 2017.
				107.Development
			 and expansion of public health professional degree programs
				(a)EstablishmentThe
			 Secretary, acting through the Administrator of the Health Resources and
			 Services Administration, shall establish a program under which the Secretary
			 shall provide grants to tribal colleges and universities (which may include
			 consortia of tribal colleges and universities and other institutions of higher
			 education) for purposes of—
					(1)developing
			 curricula, courses, degree, and in-service programs for health-related
			 professions; and
					(2)strengthening
			 those programs through the acquisition of basic and advanced laboratory,
			 research, and classroom equipment, instruments, and computers (including
			 software).
					(b)Application
					(1)In
			 generalTo be eligible to receive a grant under this subsection,
			 a tribal college or university shall submit to the Secretary an application at
			 such time and in such manner as the Secretary may reasonably require.
					(2)InclusionAn
			 application under paragraph (1) shall include a description of a 5-year
			 strategy of the applicable tribal college or university for increasing the
			 number of Indians in the health workforce of the United States.
					(3)Streamlined
			 procedureThe Secretary shall ensure, to the maximum extent
			 practicable, a simplified and streamlined procedure for the submission and
			 approval of applications under paragraph (1), taking into consideration the
			 limited number of institutions that are eligible to receive assistance under
			 this section.
					(c)Authorization
			 of appropriationsThere is authorized to be appropriated to carry
			 out this subsection $15,000,000 for each of fiscal years 2009 through
			 2017.
				108.Tribal
			 College and University Rural Health Equity Endowment Fund
				(a)EstablishmentThere
			 is established in the Treasury of the United States a fund, to be known as the
			 Tribal College and University Rural Health Equity Endowment Fund
			 (referred to in this section as the Fund), consisting of—
					(1)such amounts
			 as are appropriated to the Fund under subsection (b); and
					(2)any interest
			 earned on those amounts.
					(b)Transfers
			 to FundThere is appropriated to the Fund, out of funds of the
			 Treasury not otherwise appropriated, $9,000,000 for each of fiscal years 2009
			 through 2017.
				(c)InvestmentsThe
			 Secretary shall invest amounts in the Fund in interest-bearing obligations of
			 the United States.
				(d)Expenditures
			 from Fund
					(1)In
			 generalSubject to paragraph (2), on September 30 of fiscal year
			 2009 and annually thereafter through September 30, 2017, on request by the
			 Secretary, the Secretary of the Treasury shall transfer from the Fund to the
			 Secretary an amount equal to the amount of interest income earned on amounts in
			 the Fund during the preceding fiscal year.
					(2)Administrative
			 expensesAn amount not exceeding 1 percent of the annual interest
			 yield distributed to tribal colleges and universities shall be available for
			 each fiscal year to pay the administrative expenses necessary to carry out this
			 section.
					(e)Distribution
			 of amountsOf amounts transferred under subsection (d)(1), the
			 Secretary shall distribute—
					(1)60 percent to
			 tribal colleges and universities on a pro rata basis, based on the proportion
			 that—
						(A)the Indian
			 student count (as defined in section 2(a) of the Tribally Controlled Colleges
			 and Universities Assistance Act of 1978 (25 U.S.C. 1801(a)) of a tribal college
			 or university for the applicable fiscal year; bears to
						(B)the Indian
			 student count of all tribal colleges and universities for that fiscal year;
			 and
						(2)40 percent in
			 payments of equal amounts to each tribal college and university.
					(f)Use of
			 fundsA tribal college or university shall use amounts received
			 under this section to establish and maintain an endowment for a health
			 professions workforce development program at the tribal college or
			 university.
				109.Offices of
			 sponsored programs
				(a)EstablishmentThe
			 Secretary, acting through the Director, shall establish a program under which
			 the Secretary shall provide grants to tribal colleges and universities to
			 establish and maintain at the tribal colleges and universities offices of
			 sponsored programs described in subsection (b).
				(b)Sponsored
			 programsThe sponsored programs referred to in subsection (a)
			 include programs for—
					(1)pre- and
			 post-grant award research, data collection, and analyses, through a method that
			 ensures—
						(A)proper
			 documentation of relevant applications; and
						(B)compliance
			 with applicable regulations and guidelines;
						(2)advancing
			 specific institutional grant application procedures and processes through
			 coordination of external funding sources and faculty, staff, and financial
			 officers;
					(3)assisting in
			 negotiations with Federal funding sources;
					(4)providing
			 liaisons with Federal counterparts of tribal colleges and universities—
						(A)to train and
			 assist principal investigators, faculty, and college staff with respect to
			 grant management, reporting, and program implementation; and
						(B)to ensure
			 that applicable deadlines are met and required reports are completed;
						(5)coordinating
			 partnerships between tribal colleges and universities, Federal agencies, and
			 the private sector for collaborative programs and activities; and
					(6)in
			 consultation with Federal agencies, identifying and proposing solutions
			 to—
						(A)obstacles
			 relating to Federal agency grant application procedures and requirements;
			 and
						(B)other
			 problems relating to Federal grant program structures and requirements.
						(c)Application
					(1)In
			 generalTo be eligible to receive a grant under this section, a
			 tribal college or university shall submit to the Secretary an application at
			 such time and in such manner as the Secretary may reasonably require.
					(2)InclusionAn
			 application under paragraph (1) shall include a description of a 5-year
			 strategy of the applicable tribal college or university for carrying out a
			 sponsored program at the tribal college or university, including performance
			 indicators by which success of the tribal college or university will be
			 evaluated.
					(d)Distribution
			 of fundsFor each of fiscal years 2009 through 2017, the
			 Secretary, acting through the Director, shall provide to each tribal college
			 and university the application of which is approved under subsection (c) a
			 grant in an amount equal to the quotient obtained by dividing—
					(1)the total
			 amount made available under subsection (f) for the fiscal year; by
					(2)the number of
			 tribal colleges and universities the applications of which are approved under
			 subsection (c) for the fiscal year.
					(e)ReportsFor
			 each of fiscal years 2010 through 2018, each tribal college or university that
			 receives a grant under this section shall submit to the Director a report
			 describing the success of the office of sponsored programs of the tribal
			 college or university during the preceding fiscal year, as determined in
			 accordance with the performance indicators contained in the application of the
			 tribal college or university under subsection (c)(2).
				(f)Authorization
			 of appropriationsThere is authorized to be appropriated to carry
			 out this section for each of fiscal years 2009 through 2017 an amount equal to
			 the product obtained by multiplying—
					(1)the number of
			 tribal colleges and universities in operation on October 1 of the applicable
			 fiscal year; and
					(2)$50,000.
					110.Health
			 promotion and disease prevention research programs
				(a)EstablishmentThe
			 Secretary, acting through the Director, shall establish a program under which
			 the Secretary shall provide grants to, or offer to enter into cooperative
			 agreements with, tribal colleges and universities to conduct research relating
			 to health promotion and disease prevention at the tribal colleges and
			 universities.
				(b)Requirements
					(1)CompetitionThe
			 Secretary shall provide grants and offer to enter into cooperative agreements
			 under subsection (a) on a competitive basis.
					(2)General
			 terms and amountsExcept as provided in paragraph (3)—
						(A)the term of a
			 grant or cooperative agreement under subsection (a) shall be not more than 3
			 years; and
						(B)the minimum
			 amount of a grant under subsection (a) for a fiscal year shall be
			 $150,000.
						(3)Undergraduate
			 research experience programsWith respect to a grant or
			 cooperative agreement provided for an undergraduate research experience program
			 under subsection (d)(3)—
						(A)the term of
			 such a grant or cooperative agreement shall be not more than 1 year; and
						(B)the minimum
			 amount of such a grant for a fiscal year shall be $10,000.
						(c)Application
					(1)In
			 generalTo be eligible to receive a grant, or to enter into a
			 cooperative agreement, under this subsection, a tribal college or university
			 shall submit to the Secretary an application at such time and in such manner as
			 the Secretary may reasonably require.
					(2)Streamlined
			 procedureThe Secretary shall ensure, to the maximum extent
			 practicable, a simplified and streamlined procedure for the submission and
			 approval of applications under paragraph (1), taking into consideration the
			 limited number of institutions that are eligible to receive assistance under
			 this section.
					(d)ActivitiesA
			 tribal college or university that receives a grant or enters into a cooperative
			 agreement under this section may use the grant or cooperative agreement to
			 carry out activities, including—
					(1)research on
			 culturally relevant and innovative health promotion and disease prevention
			 strategies;
					(2)epidemiological
			 research on the health status of Indian populations and communities; and
					(3)undergraduate
			 research experience programs as the tribal college or university determines to
			 be appropriate.
					(e)Authorization
			 of appropriationsThere is authorized to be appropriated to carry
			 out this section $12,000,000 for each of fiscal years 2009 through 2017.
				IIAdvancing
			 Tribes Through Tribal Colleges and Universities
			201.Short
			 titleThis title may be cited
			 as the Advancing Tribes Through Tribal Colleges and
			 Universities Act or the AT TCUs
			 Act.
			202.FindingsCongress finds that—
				(1)a primary
			 goal of providing Federal support for higher education is to ensure social and
			 economic self-sufficiency and growth for all residents of the United
			 States;
				(2)social and
			 economic underdevelopment is the primary obstacle to the self-sufficiency of
			 Indian communities and families;
				(3)research has
			 demonstrated that higher education is a primary method of achieving economic
			 and social development for Indian communities;
				(4)tribal
			 colleges and universities are institutions of higher education created by
			 Indians for Indians primarily on rural and isolated Indian reservations, which
			 were virtually excluded from the general system of higher education in the
			 United States;
				(5)underlying
			 goals of tribal colleges and universities are—
					(A)to improve
			 the lives of Indians through higher education; and
					(B)to assist
			 Indians in achieving self-sufficiency;
					(6)tribal
			 colleges and universities—
					(A)offer a
			 variety of social services for students and community members; and
					(B)often serve
			 as community centers, libraries, tribal archives, career and business centers,
			 economic development centers, public meeting places, and childcare and wellness
			 centers;
					(7)tribal
			 colleges and universities and students of those colleges or universities
			 contribute significantly to the economic and social health of Indian
			 communities;
				(8)(A)tribal colleges and
			 universities have been more successful than any other institution of higher
			 education in educating and helping to retain Indians in high-need fields, such
			 as nursing and teaching;
					(B)data from 2005 indicates that—
						(i)approximately
			 1/2 of all graduates of tribal colleges and universities
			 pursue advanced education; and
						(ii)of those graduates, more than 86
			 percent pursue bachelor’s degrees;
						(9)individuals,
			 including Indians, with bachelor’s or advanced degrees earn—
					(A)almost 4
			 times as much as individuals who do not graduate from high school; and
					(B)more than
			 twice as much as individuals with high school diplomas;
					(10)of the 155
			 indigenous languages spoken in the United States as of the date of enactment of
			 this Act, 135 are spoken only by Indian elders;
				(11)(A)language and culture are at the heart of
			 the mission of each tribal college and university;
					(B)tribal colleges and universities—
						(i)play a strong leadership role in Native
			 American language immersion; and
						(ii)are responsible for the majority of the
			 approximately 50 Native American language immersion programs in the United
			 States; and
						(12)despite the
			 proven success of Native American language preservation and vitalization
			 efforts of tribal colleges and universities, only minimal Federal and private
			 sector resources are used for the activities.
				203.Native
			 Prosperity Programs at TCUs
				(a)In
			 generalSection 166 of the
			 Workforce Investment Act of 1998 (29 U.S.C. 2911) is amended by adding at the
			 end the following:
					
						(k)Native
				Prosperity Programs at TCUs
							(1)EstablishmentThe
				Secretary shall establish a program, to be known as the TCU Native
				Prosperity Program, under which the Secretary shall provide grants to,
				or offer to enter into cooperative agreements with, eligible tribal colleges
				and universities to promote economic development, entrepreneurship, community
				development, and sound fiscal leadership in Indian communities.
							(2)Requirements
								(A)In
				generalExcept as provided in subparagraph (B)—
									(i)the Secretary
				shall provide grants and offer to enter into cooperative agreements under
				paragraph (1) on a competitive basis; and
									(ii)the term of
				a grant or cooperative agreement under paragraph (1) shall be 5 years.
									(B)ExceptionIf
				the Secretary determines that a tribal college or university that receives a
				grant or enters into a cooperative agreement under this subsection has
				performed satisfactorily throughout the initial 5-year term of the grant or
				cooperative agreement under subparagraph (A)(ii)—
									(i)the tribal
				college or university may submit to the Secretary an application to extend the
				grant or cooperative agreement, as applicable, for a period of not more than 3
				additional years; and
									(ii)the
				Secretary may waive the competitiveness requirement of subparagraph (A)(i) with
				respect to the application.
									(3)Application
								(A)In
				generalTo be eligible to receive a grant or enter into a
				cooperative agreement under this subsection, a tribal college or university
				shall submit to the Secretary an application at such time and in such manner as
				the Secretary may reasonably require.
								(B)Program
				plan
									(i)In
				generalAn application under subparagraph (A) shall include a
				plan for the program proposed to be carried out by the eligible tribal college
				or university using the grant or pursuant to the cooperative agreement, as
				applicable.
									(ii)InclusionsA
				program plan under subparagraph (A) shall include—
										(I)a description
				of a 5-year plan for the applicable tribal college or university, developed in
				consultation with, and approved by, each relevant Indian tribe, through which
				the tribal college or university will work collaboratively to meet the needs of
				Indians or Alaska Natives, as appropriate, in the area served by the tribal
				college or university;
										(II)an
				identification of the population to be served by the tribal college or
				university;
										(III)an
				identification of the education and employment needs of that population and a
				description of the manner in which the program will—
											(aa)strengthen
				the economic development potential of the population; or
											(bb)contribute
				to the development of high-quality local and community services;
											(IV)a
				description of the services to be provided under the program, including the
				manner in which the services will be integrated with other appropriate
				activities to minimize duplication of services; and
										(V)a
				description, to be prepared in consultation with the Secretary, of the
				performance measures to be used to assess the performance of the tribal college
				or university in carrying out the program.
										(iii)RequirementA
				program plan shall be consistent with the purposes of this section, as
				determined by the Secretary.
									(4)ActivitiesA
				tribal college or university that receives a grant or enters into a cooperative
				agreement under this subsection may use the grant or cooperative agreement to
				carry out activities, including—
								(A)microenterprise
				development;
								(B)business
				development and administration courses and degree programs;
								(C)entrepreneurship
				programs;
								(D)municipality
				planning and administration courses, degree programs, and in-service training;
				and
								(E)executive
				leadership training in economic development, planning, and emerging management
				issues.
								(5)Technical
				assistanceTo ensure that tribal colleges and universities
				receive timely, equitable, and culturally relevant technical assistance, the
				Secretary may enter into any cooperative agreement the Secretary determines to
				be necessary with the American Indian Higher Education Consortium.
							(6)Authorization
				of appropriationsThere is authorized to be appropriated to carry
				out this subsection $12,000,000 for each of fiscal years 2009 through
				2012.
							
				204.DefinitionsSection 166(b) of the Workforce Investment
			 Act of 1998 (29 U.S.C. 2911(b)) is amended by adding at the end the
			 following:
				
					(4)Tribal college
				or universityThe term tribal college or university
				has the meaning given the term Tribal College or University in
				section 316(b) of the Higher Education Act of
				1965 (20 U.S.C.
				1059c(b)).
					.
			
